Citation Nr: 1117806	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  From February 17, 2010, through June 24, 2010, entitlement to an increased rating for the Veteran's service-connected bilateral sensorineural hearing loss, currently evaluated as 40 percent disabling, on a schedular basis.

2.  From June 25, 2010, through October 3, 2010, entitlement to an increased rating for the Veteran's service-connected bilateral sensorineural hearing loss, currently evaluated as 70 percent disabling, on a schedular basis.

3.  Since October 4, 2010, entitlement to an increased rating for the Veteran's service-connected bilateral sensorineural hearing loss, currently evaluated as 50 percent disabling, on a schedular basis.

4.  Entitlement to an award of a total (100 percent) disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an increased rating for the Veteran's service-connected bilateral sensorineural hearing loss, in excess of 50 percent from February 17, 2010, through June 24, 2010, in excess of 70 percent from June 25, 2010, through October 3, and in excess of 50 percent since October 4, 2010, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected bilateral sensorineural hearing loss.  The Veteran timely appealed this decision.

In July 2010, the Board confirmed the denial of a disability rating in excess of 10 percent for the period prior to April 25, 2009, and granted a disability rating of 40 percent from April 25, 2009, to February 16, 2010.  The matter of entitlement to a rating in excess of 40 percent since February 17, 2010, was remanded to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  
In an October 2010 rating decision, the AMC increased the Veteran's service-connected bilateral sensorineural hearing loss disability to 70 percent disabling, effective June 25, 2010.  In that decision, the AMC also assigned a 50 percent disability rating for the service-connected bilateral sensorineural hearing loss, effective October 4, 2010.
The Veteran's appeal was then returned to the Board.  In January 2011, the Board again remanded the appeal for further development and consideration to the RO via the AMC.  The requested development has been completed, and the case has now been returned to the Board for further appellate action.

In a rating decision dated in January 2010, the RO denied a claim of entitlement to TDIU.   No disagreement with that denial was associated with the claims when the appeal regarding the claim for an increased evaluation for hearing loss came before the Board in July 2010 and in January 2011.  However, following the Board's January 2011 Remand, the Veteran's disagreement, dated by the Veteran in July 2010, and an August 2010 cover letter re-submitted the July 2010 statement, have been associated with the claims file.  As the Veteran has disagreed with the denial of TDIU, he is entitled to a statement of the case (SOC) on this matter, as addressed in the Remand below.  Manlincon v. West, 12 Vet. App. 238 (1999).

In correspondence attached to his January 2009 Notice of Disagreement (NOD) and his August 2009 Substantive Appeal (on VA Form 9), the Veteran complained that he was unable to work because he could not hear regular conversations, that he suffered from loss of balance and dizziness, and that his severe hearing loss also led to sleeping difficulties and depression.  Subsequently, in a January 2010 rating decision, he was granted service connection for mild impairment of the 8th nerve function related to the vestibular apparatus (claimed as vertigo, dizziness, and loss of balance).  He has not disagreed with any aspect of this grant of service connection.  According to a Report of Contact dated in June 2009, the Veteran told VA officials in a telephone call that he was not claiming sleeping, nervousness, and depression as separate claims.  Therefore, there is no need to refer any of these issues to the RO for further adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to TDIU and entitlement to an increased rating for the Veteran's service-connected bilateral sensorineural hearing loss in excess of 50 percent from February 17, 2010, through June 24, 2010, and in excess of 70 percent from June 25, 2010, through October 3, 2010, and in excess of 50 percent since October 4, 2010, on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The VA examiner who provided a February 2011 report determined that that the February 17, 2010, private audiological evaluation could not be used for rating purposes.

2.  From February 17, 2010, until June 24, 2010, the claims file is devoid of medical evidence to determine the current severity of the Veteran's service-connected bilateral sensorineural hearing loss, so the findings reported in October 2010 present the only ascertainable facts adequate for rating purposes.

3.  The VA examiner who provided a February 2011 report determined that that the June 25, 2010, VA audiological evaluation could not be used for rating purposes.

4.  From June 25, 2010, until October 3, 2010, the claims file is devoid of medical evidence to determine the current severity of the Veteran's service-connected bilateral sensorineural hearing loss. 

5.  Since October 4, 2010, the Veteran's service-connected bilateral sensorineural hearing loss has been manifested by, at worst, Level IX hearing in his left ear and Level VIII hearing in his right ear.


CONCLUSIONS OF LAW

1.  From February 17, 2010, through June 24, 2010, the criteria for a 50 percent evaluation for the Veteran's service-connected bilateral sensorineural hearing loss disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  From June 25, 2010, through October 3, 2010, the criteria for a rating in excess of 70 percent for the Veteran's service-connected bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, DC 6100 (2010).

3.  From October 4, 2010, the criteria for a rating in excess of 50 percent for the Veteran's service-connected bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO and AMC dated in June 2008, March 2009, and July 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his appeal, and identified the Veteran's duties in obtaining information and evidence to substantiate his appeal.  Thereafter, the appeal was reviewed and Supplemental Statements of the Case (SSOCs) were issued in April 2010, October 2010, and March 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

In Dingess/Hartman, the Court held that the VCAA notice requirements applied to all elements of a claim.  Additional notices regarding disability ratings and effective dates were provided to the Veteran in June 2008, March 2009, September 2010, October 2010, and March 2011.  Dingess/Hartman, 20 Vet. App. at 473.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In view of the above, the Board finds that the notice requirements pertinent to the appeal have been met.

The Board also finds that the duty to assist requirements have been fulfilled.  Private and VA medical records relevant to this appeal have been requested and obtained.  VA examinations and VA medical opinions have also been provided, and these examinations and opinions addressed the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, the Veteran is currently receiving benefits from the Social Security Administration (SSA) based on his age, and not based on a disability; therefore, the Board does not need to obtain these records.  The Board finds that the available medical evidence is sufficient for an adequate determination.  Audiology examinations conducted in February 2010 and June 2010 have been found inadequate.  Therefore, the Veteran has been evaluated based on the October 2010 VA examination, which is adequate for rating purposes.  As the findings in October 2010 are more favorable to the Veteran than the inadequate February 2010 examination, the October 2010 factual findings have been applied to that portion of the appeal period for which those findings are more favorable to the Veteran.  

There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this appeal would not cause any prejudice to the Veteran.

Further, the Board is satisfied as to substantial compliance with its July 2010 and January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Ratings - General Regulations

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in the disability, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

The Veteran's service-connected bilateral hearing loss is currently rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, DC 6100.  Pursuant to these regulations, hearing acuity is measured by the results of speech discrimination tests (the Maryland CNC test) and puretone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of disability for service-connected hearing loss based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings for hearing impairment are derived by a mechanical application of the rating schedule to the auditory acuity level assigned to each ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIA, whichever results in the higher level.  Id.  The second exceptional pattern exists when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  In this instance, the auditory acuity level for each ear will be selected from either Table VI or Table VIA, whichever results in the higher level.  Id.  Then, that level would be elevated to the next higher level.  Id.  

Disability Rating in effect from February 17, 2010, to June 24, 2010

From February 17, 2010, to June 24, 2010, the Veteran is currently rated as 40 percent disabling for his service-connected bilateral sensorineural hearing loss.  38 C.F.R. § 4.85, DC 6100.

In support of his claim for increase, the Veteran submitted a February 17, 2010, private audiological evaluation.  The audiologist indicated that the Veteran had a moderately-severe sloping to profound sensorineural hearing loss bilaterally and was to return for a hearing aid consultation.  The February 2010 audiogram report is in graphical form and does not provide the exact decibel results at each level tested.  In addition, the graphical measurement of decibels at the 3000 Hertz frequency level is not clearly marked for either ear.  There is no contemporaneous interpretation in the claims file.  The report also notes that the Veteran's speech discrimination score was 85 percent for the right ear and 80 percent for the left ear.  The report does not reflect that the Maryland CNC test was used.  

Thus, the Board, in July 2010, remanded the private audiological evaluation for interpretation by a VA audiologist.  In October 2010, a VA audiologist reviewed the February 2010 VA examination and determined that the private hearing test from February 2010 showed results similar to the October 2010 VA examination results; however, the examiner stated that the February 2010 results showed better scores in the high frequency thresholds.  The Board remanded the appeal again in January 2011 for, in pertinent part, additional clarification on the opinion provided in October 2010.  

In February 2011, a VA examiner reviewed the private audiological evaluation and determined that, "[t]he February 2010 private exam should not be used for rating purposes because it does not include 3000 Hertz thresholds or word recognition based on CNC recordings present at multiple levels."  There are no medical opinions contradicting this VA opinion, and thus the Board finds that the February 2010 private audiological evaluation is not competent for rating purposes.  Therefore, the Board will not use the February 2010 private audiological evaluation in its decision.  See Owens, 7 Vet. App. at 429.

The claims file does not contain any other VA or private audiological evaluations during this period at issue until the October 2010 audiology evaluation.  The Veteran was provided a VA audiological examination in October 2010.  Audiogram findings, in puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
75
100
105
83
LEFT
55
75
85
100
79

The speech recognition score on the Maryland CNC word list was 52 percent for the right ear and 48 percent for the left ear.  

Applying the results of the October 2010 VA examination, the puretone threshold results for the left ear represents an exceptional pattern of hearing loss, since the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated under Table VI or VIA, whichever results in the higher auditory acuity level.  38 C.F.R. §§ 4.85, 4.86.

Under Table VIA, a puretone threshold average of 79 in the left ear will result in Level VII hearing in the left ear.  Conversely, under Table VI, a puretone threshold average of 79 and a speech discrimination score of 48 in the left ear will result in Level IX hearing.  For purposes of rating the Veteran's disability, the Board will use the Level IX hearing, since this rating is more severe than the rating of Level VII hearing.  38 C.F.R. §§ 4.85, 4.86.

In regards to the right ear, under Table VI, a puretone threshold average of 83 and a speech discrimination score of 52 will result in Level VIII hearing.  38 C.F.R. 
§ 4.85.
Applying these results to the Table VII chart, Level VIII hearing for the right ear combined with a Level IX hearing for the left ear warrants a 50 percent rating.  As the results of the October 2010 constitute the only audiologic evaluation adequate for rating purposes, the Board finds that the results of that examination must be applied for purposes of rating the period at issue.  Therefore, a 50 percent schedular evaluation, but no higher schedular evaluation, is warranted.

The Veteran submitted a lay statement dated in August 2009 contending that his hearing had grown worse over recent years because he could not understand people in normal conversations, either in person or on the telephone or in gatherings.  The Board has considered the general quality of life problems described by the Veteran when he complained that it was difficult to hear normal conversations, whether on the telephone or in meetings.  

The Board notes that the Veteran is competent to report his symptoms associated with his disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a Veteran is competent to report that on which he or she has personal knowledge).  

However, the Veteran's lay evidence does not present a factual basis for an increased evaluation during this period on a schedular basis, as disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  Thus, such problems do not afford a basis for VA to assign a higher rating under the rigid schedular criteria.  38 C.F.R. § 4.85, DC 6100.  Instead, the Board will discuss the issue of extraschedular consideration in the Remand portion of this decision.  See 38 C.F.R. § 3.321(b) (2010); Martinak, 21 Vet. App. at 455-56.

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-10, the Board has considered whether a staged rating is appropriate for the claim on appeal.  There is no indication that the Veteran's hearing loss disability fluctuated during the interval between February 17, 2010 and June 24, 2010 to a degree warranting a higher or lower evaluation.  

Therefore, as the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a schedular rating in excess of 40 percent for the Veteran's service-connected bilateral sensorineural hearing loss for the period from February 17, 2010, to June 24, 2010, is denied.

Disability Rating in effect from June 25, 2010, to October 3, 2010

From June 25, 2010, to October 3, 2010, the Veteran is currently rated as 70 percent disabling for his service-connected bilateral sensorineural hearing loss.  38 C.F.R. 
§ 4.85, DC 6100.

On June 25, 2010, the Veteran was afforded a VA outpatient audiological evaluation.  In February 2011, a VA examiner reviewed the VA audiological evaluation and determined that, "[t]he June 2010 VA examination should not be used for rating purposes because of the conductive components.  The sensorineural component of the hearing loss was not significantly different from the October 2010 examination.  Since [the June 2010 evaluation] was a clinical evaluation and not a Compensation and Pension (C&P) exam, the CNC recordings at [the] multiple presentation levels were not used, although the word recognition scores were similar."  There are no medical opinions contradicting the February 2011 VA opinion, and thus the Board finds that the June 2010 VA audiological evaluation is not competent for rating purposes.  Therefore, the Board will not use the June 2010 VA audiological evaluation in its decision.  See Owens, 7 Vet. App. at 429.

The claims file does not contain any other VA or private audiological evaluations during this period at issue until October 2010.  As discussed above, the results of the October 2010 VA examination warrants a 50 percent evaluation.  However, the RO has already assigned a 70 percent evaluation for this period.  The Board does not disagree with the 70 percent evaluation.  However, the Board finds that there is no evidence to warrant an evaluation in excess of 70 percent.  Therefore, the Board finds that the Veteran is not entitled to a schedular rating higher than 70 percent for the period from June 25, 2010, to October 3, 2010.  38 C.F.R. § 4.85, DC 6100.

As noted above, the Veteran is competent to report the symptomatology associated with his disability.  See Buchanan, 451 F.3d at 1331; see also Layno, 6 Vet. App. at 469.  However, the Veteran's lay evidence does not present a factual basis for an evaluation in excess of 70 percent during this period on a schedular basis, as disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  Thus, the Veteran's lay assertions do not serve as a basis for an increased schedular rating.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-10, the Board has considered whether a staged rating is appropriate for the claim on appeal.  However, the Board finds that the Veteran's disability has been, at most, 70 percent disabling throughout the entire period at issue.  

The Veteran submitted a lay statement dated in August 2009 contending that his hearing had grown worse over recent years because he could not understand people in normal conversations, either in person or on the telephone or in gatherings.  The Board has considered the general quality of life problems described by the Veteran when he complained that it was difficult to hear normal conversations, whether on the telephone or in meetings.  However, such problems do not afford a basis for VA to assign a higher rating under the rigid schedular criteria.  38 C.F.R. § 4.85, DC 6100.  Instead, the Board will discuss the issue of extraschedular consideration in the remand portion of this decision.  See 38 C.F.R. § 3.321(b); Martinak, 21 Vet. App. at 455-56.

Therefore, as the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The claim for a schedular rating in excess of 70 percent for the Veteran's service-connected bilateral sensorineural hearing loss for the period from June 25, 2010, to October 3, 2010, is denied.

Disability Rating in effect since October 4, 2010

Since October 4, 2010, the Veteran has been rated as 50 percent disabling for his service-connected bilateral sensorineural hearing loss.  38 C.F.R. § 4.85, DC 6100.

The Veteran was provided a VA audiological examination in October 2010.  Audiogram findings, in puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
75
100
105
83
LEFT
55
75
85
100
79

The speech recognition score on the Maryland CNC word list was 52 percent for the right ear and 48 percent for the left ear.  

Applying the results of the October 2010 VA examination, the puretone threshold results for the left ear represents an exceptional pattern of hearing loss, since the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated under Table VI or VIA, whichever results in the higher auditory acuity level.  38 C.F.R. §§ 4.85, 4.86.

Under Table VIA, a puretone threshold average of 79 in the left ear will result in Level VII hearing in the left ear.  Conversely, under Table VI, a puretone threshold average of 79 and a speech discrimination score of 48 in the left ear will result in Level IX hearing.  For purposes of rating the Veteran's disability, the Board will use the Level IX hearing, since this rating is more severe than the rating of Level VII hearing.  38 C.F.R. §§ 4.85, 4.86.

In regards to the right ear, under Table VI, a puretone threshold average of 83 and a speech discrimination score of 52 will result in Level VIII hearing.  38 C.F.R. 
§ 4.85.

Applying these results to the Table VII chart, Level VIII hearing for the right ear combined with a Level IX hearing for the left ear will result in a 50 percent rating - the Veteran's current disability rating in effect since October 4, 2010.  38 C.F.R. 
§ 4.85.

The claims file does not contain any other VA or private audiological evaluations during this period at issue.

Thus, in light of the Level IX hearing for the left ear and Level VIII hearing for the right ear, a disability rating in excess of 50 percent for the period since October 4, 2010, is not warranted.  There is no other evidence found within the claims file that would support a rating higher than 50 percent.  Simply put, there is no basis for the assignment of a higher schedular rating.  38 C.F.R. §§ 4.85, 4.86.

The Board notes that the Veteran is competent to report his symptoms associated with his disability.  See Buchanan, 451 F.3d at 1331; see also Layno, 6 Vet. App. at 469.  However, the Veteran's lay evidence is not as credible as the more probative and definitive audiological evidence prepared by an objective skilled professional and required by the Rating Schedule.  As noted above, the Veteran's contentions as to symptoms cannot serve as a factual basis for an increased rating, since ratings for disability due to hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman, supra.   The Board will discuss the issue of extraschedular consideration in the remand portion of this decision.  See 38 C.F.R. § 3.321(b); Martinak, 21 Vet. App. at 455-56.

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-10, the Board has considered whether a staged rating is appropriate for the claim on appeal.  However, the Board finds that the Veteran's disability has not increased in an ascertainable period since October 2010.  

Therefore, as the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The claim for a schedular rating in excess of 50 percent for the Veteran's service-connected bilateral sensorineural hearing loss since October 4, 2010, is denied.


ORDER

From February 17, 2010, through June 24, 2010, entitlement to an increase from 40 percent to 50 percent in the assigned schedular rating for the Veteran's service-connected bilateral sensorineural hearing loss is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

From June 25, 2010, through October 3, 2010, entitlement to an increased rating for the Veteran's service-connected bilateral sensorineural hearing loss, currently evaluated as 70 percent disabling, on a schedular basis, is denied.

Since October 4, 2010, entitlement to an increased rating for the Veteran's service-connected bilateral sensorineural hearing loss, currently evaluated as 50 percent disabling, on a schedular basis, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the extraschedular claims can be properly adjudicated.  

The Veteran is entitled to a statement of the case addressing his claim for TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be advised that he has not perfected appeal of that claim, and he should be advised of the time period in which he may perfect appeal if he wishes to do so.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the claim should be developed to the extent necessary and returned to the Board, if not granted.

The Board notes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, VA has no discretion in the matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, in Martinak, the Court recently held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court required this addition for the purpose of determining whether extraschedular consideration was warranted.  Martinak, 21 Vet. App. at 455.  Thus, under this caselaw, the Board finds that the assertions made by the Veteran and the VA compensation examinations raise the question of entitlement to disability ratings for the service-connected bilateral hearing loss on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b); Martinak, 21 Vet. App. at 455-56.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has further clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See Id.

Throughout the appeal, the RO and the AMC have declined to refer this case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of this appeal on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b).

However, because there is medical and lay evidence of record indicating that the Veteran's service-connected bilateral hearing loss has significant effects on his occupation, his case must be referred to this authority for special consideration under 38 C.F.R. § 3.321(b).

Specifically, the Veteran submitted a lay statement dated in August 2009 contending that his hearing had grown worse over recent years because he could not understand people in normal conversations, either in person or on the telephone or in gatherings.  In correspondence attached to his January 2009 NOD and his August 2009 Substantive Appeal, the Veteran complained that he was unable to work because he could not hear regular conversations.  Since February 2010, the Veteran has submitted additional copies of these statements.  Additionally, at the October 2010 VA examination, the Veteran reported that he was currently unemployed.  Further, the February 2011 VA examiner determined that the Veteran's service-connected bilateral sensorineural hearing loss causes "marked interference" with his ability to maintain employment.

The Board, therefore, is compelled to remand the increased rating claims on extraschedular bases for immediate referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 3.321(b) for consideration of whether these benefits are warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Development as necessary to respond to the Veteran's disagreement with the denial of TDIU should be conducted.  In particular, the Veteran should be asked to identify his education, employment training, and employment experience, especially his most recent employment experience.  

The information about the Veteran's employment experience should be summarized for the VA examiners and provided to each examiner prior to the examination(s).  

2.  After the information requested in paragraph #1 is obtained, the Veteran should be afforded VA examination to obtain medical evidence regarding employment functions and tasks impaired by the Veteran's service-connected disabilities, currently listed as hearing loss disability, 8th nerve impairment, and tinnitus. 

3.  After the actions required above have been completed, the RO should issue a statement of the case responding to the Veteran's disagreement with the denial of TDIU.  

4.  After the above actions are completed, refer the increased rating claims on extraschedular bases to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether these benefits are warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award extraschedular ratings remains to be decided by the Director of Compensation and Pension Service or designate.

5.  After the above action has been completed, readjudicate the Veteran's increased rating claims on extraschedular bases.  

6.  If any claim remains denied, issue to Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


